IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 493A12

                                 FILED 13 JUNE 2013

STATE OF NORTH CAROLINA

              v.
JAMES RICHARD KOCHUK


        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 741 S.E.2d 327 (2012), affirming an

order entered on 3 October 2011 by Judge Carl R. Fox in Superior Court, Durham

County. Heard in the Supreme Court on 15 April 2013.


        Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
        for the State-appellant.

        Russell J. Hollers III for defendant-appellee.


        PER CURIAM.


        For the reasons stated in the dissenting opinion, we reverse the decision of

the Court of Appeals and remand this matter to that court for remand to the trial

court for further proceedings not inconsistent with this opinion.


        REVERSED AND REMANDED.


        Justice BEASLEY did not participate in the consideration or decision of this

case.